Andree Layton Roaf, Judge, dissenting. I respectfully dissent from the majority’s opinion because I do not agree that the Commission’s finding that Smith did not sustain a compensable back injury is supported by substantial evidence. Smith, who had worked for appellee since 1988, sustained a compensable knee injury on September 20, 1994. On that date, a man-lift in which he was riding malfunctioned, causing him to fall some thirty-five to forty feet to a concrete floor. Smith was taken to the emergency room where his initial complaints were of pain to his right knee and left thigh. X-rays were taken only of the right knee, right pelvis and left femur. Smith was heavily medicated and placed in an immobilizing hip-to-ankle leg brace on discharge. Smith’s first complaints of low back pain show up in his medical records approximately a month later, in an October 25, 1994, emergency room record. Not insignificantly, he presented at the emergency room that day seeking relief from the side effects of his prescription pain medication. Smith’s next recorded complaints of low back pain occurred in March 1995, and continued thereafter until he was ultimately diagnosed with the aid of a CT scan of his lumbar spine on July 31, 1995, as having a damaged (broken) facet joint. Inexplicably, the Commission’s opinion refers to this damaged facet joint as a “congenital facet joint problem.” Clearly, Smith’s documented complaints of back pain arose soon after his compensable fall, and well before his later fall at home caused by his use of a cane and the two incidents when he hit his back at work, all of which occurred in June 1995. Once again, a long-time employee has been denied compensation for a traumatic injury, in the absence of any evidence that the injury was not related to a severe fall at work, other than the claimant’s delay in voicing his complaints to medical providers. See Langley v. Danco Constr. Co., 57 Ark. App. 295, 944 S.W.2d 142 (1997). Here, unlike in Langley, there is no finding by the Commission that Smith is not credible. Because of Smith’s very serious fall and his testimony that his back pain originated with the fall but that the knee injury initially overshadowed the back pain, and objective medical evidence that Smith had a broken bone in his back, which the Commission clearly misinterpreted, I would reverse. Crabtree, J. joins.